       Case 1:20-cv-01596-NONE-SAB Document 16 Filed 01/19/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JONAS B. FOSTER                                  )   Case No.: 1:20-cv-01596-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DIRECTING CLERK OF COURT TO
13          v.                                            OPEN A NEW PRISONER CIVIL RIGHTS
                                                      )   ACTION WITH FIRST AMENDED COMPLAINT
                                                      )
14   TULARE COUNTY SHERIFF’S                              AS THE OPERATIVE COMPLAINT
                                                      )
     DEPARTMENT, et al.,
15                                                    )   (ECF No. 12)
                                                      )
16                  Defendants.                       )
                                                      )
17                                                    )
18          Plaintiff Jonas B. Foster is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          Plaintiff filed the instant action on November 12, 2020.
21          On January 5, 2021, the Court screened Plaintiff’s complaint and found that Plaintiff stated a
22   cognizable deliberate indifference claim against Defendants Dr. Alla Liberstein and the Tulare County
23   Sheriff’s Department. (ECF No. 11.) Plaintiff was directed to either file a first amended complaint or
24   notify the Court of his intent to proceed only on the claim found to be cognizable. (Id.)
25          On January 15, 2021, Plaintiff filed a notice of intent to proceed on the claim found to be
26   cognizable, along with a first amended complaint relating to his foot injury. (ECF Nos. 12, 13.) In his
27   notice, Plaintiff indicates that he wishes to open a new civil rights action with regard to his foot injury.
28   (ECF No. 13 at 2.)
                                                          1
      Case 1:20-cv-01596-NONE-SAB Document 16 Filed 01/19/21 Page 2 of 2



1             Accordingly, it is HEREBY ORDERED that the Clerk of Court shall open a new prisoner civil

2    rights action and file the first amended complaint (ECF No. 12) as the operative complaint. Plaintiff

3    will be required to pay the $402.00 filing fee or submit an application to proceed in forma pauperis in

4    the new action.

5
6    IT IS SO ORDERED.

7    Dated:     January 19, 2021
8                                                      UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
